TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00140-CR


Armando Moran, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 3021024, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Erick A. Bovik, is ordered to tender a brief in this cause no later than July 21, 2004.  No further
extension of time will be granted.
It is ordered July 8, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish